UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 15, 2011 Hampton Roads Bankshares, Inc. (Exact name of registrant as specified in its charter) Virginia 001-32968 54-2053718 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 999 Waterside Drive, Suite 200, Norfolk, Virginia 23510 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (757) 217-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On December 15, 2011, Hampton Roads Bankshares, Inc. (the “Company”), the holding company for The Bank of Hampton Roads and Shore Bank, announced the appointment of Donna W. Richards and W. Thomas Mears to executive management positions with The Bank of Hampton Roads. A copy of the press release making such announcement is attached hereto as Exhibit99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Ex. 99.1 Press Release, dated December 15, 2011, announcing the appointment of Donna W. Richards and W. Thomas Mears to executive management positions with The Bank of Hampton Roads. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hampton Roads Bankshares, Inc. Date:December 15, 2011 By: /s/ Douglas J. Glenn Douglas J. Glenn Interim President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Ex. 99.1 Press Release, dated December 15, 2011, announcing the appointment of Donna W. Richards and W. Thomas Mears to executive management positions with The Bank of Hampton Roads.
